Citation Nr: 1744893	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for post-traumatic headaches.   

2.  Entitlement to a disability evaluation in excess of 10 percent for right knee chondromalacia patella with prominent tibial tubercle.  

3.  Entitlement to a compensable disability evaluation for right knee limitation of extension.  

4.  Entitlement to service connection for bilateral foot disability.  

5.  Entitlement to service connection for bilateral hand and right wrist disability. 

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to special monthly compensation based on Aid And Attendance/Housebound.

8.  Entitlement to an effective date earlier than June 28, 2007 for the award of service connection for major depressive disorder, posttraumatic stress disorder (PTSD), panic disorder, and cognitive disorder. 

9.  Entitlement to an effective date earlier than June 28, 2007 for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, March 2011, October 2013, March 2014, and April 2015 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  

A September 2011 rating decision denied service connection for erectile dysfunction.  The Veteran perfected an appeal.  In April 2015, service connection for erectile dysfunction was granted.  This action constitutes a full grant of the benefits sought, and the claim for service connection for erectile dysfunction is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In a January 2015 decision, the Board denied the Veteran's claims for entitlement to an earlier effective date for the award of service connection for the psychiatric disorder and the award of entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In an October 2016 Memorandum Decision, the Court vacated the January 2015 Board decision with respect to these issues and remanded the issues to the Board for appropriate action in accordance with the Memorandum Decision.

In the October 2016 Memorandum Decision, the Court vacated the Board's January 2015 decision that denied the Veteran's claims for entitlement to an earlier effective date for the award of service connection for the psychiatric disorder and the award of entitlement to TDIU.  The Court indicated that the Board erred when it determined that the Veteran's November 2006 claim did not include an informal claim for service connection for a mental disorder because that document did not mention psychiatric symptoms.  The Court indicated that although that is true, the Board's duty to liberally construe the November 2006 claim did not end with that observation and rather, the Board was required to consider whether the disabilities expressly identified by the Veteran in November 2006 could have encompassed a mental disorder when viewed in light of the evidence he subsequently submitted and VA developed.  The Court cited to Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) and Ephraim v. Brown, 5 Vet.App. 549, 553 (1993).  The Court found that the Board did not consider whether the disabilities expressly identified by the Veteran in November 2006 could have encompassed a mental disorder when viewed in light of the evidence he subsequently submitted and that VA developed and this frustrated judicial review and this was prejudicial error.  The Court indicated that the Board's failure to account for the material, potentially favorable evidence of record in construing the November 2006 claim renders inadequate its reasons or bases for denying an earlier effective date for the grant of service connection for a mental disorder, and a remand was therefore warranted. 

The issues of entitlement to increased ratings for right knee chondromalacia patella with prominent tibial tubercle and right knee limitation of extension, service connection for bilateral foot disability, and entitlement to special monthly compensation based on Aid And Attendance/Housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected post-traumatic headaches have been manifested by symptoms more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which corresponds to a 50 percent rating, which is the maximum schedular rating available.  

2.  The Veteran does not have a current bilateral hand or right wrist disability.   

3.  The Veteran does not have sleep apnea.    

4.  The disabilities identified by the Veteran in the November 15, 2006 claim to include knee ache, headache, scars, head scars, left wrist weakness and ache, right hip ache, and knot in the left side of the stomach area did not encompass a mental or psychiatric disorder when viewed in light of the evidence subsequently submitted and the Veteran did not raise the issue of trauma from a jeep running over his head and not being able to sleep until the June 28, 2007 statement.   

5.  No formal or informal claim for entitlement to service connection for a psychiatric disorder to include PTSD was received by VA prior to June 28, 2007.  

6.  The Veteran did not meet the schedular criteria for an award of TDIU benefits prior to June 28, 2007, nor does the evidence of record establish that he was otherwise unable to obtain or maintain a substantially gainful occupation as a result of service-connected disabilities prior to that date.   




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 50 percent for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for service connection for a bilateral hand and right wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.  The criteria for establishing entitlement to an effective date prior to June 28, 2007 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).  

5.  The criteria for establishing entitlement to an effective date prior to June 28, 2007 for the grant of TDIU benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in January 2010 and November 2012.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.   Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


3.  Analysis: Service Connection for Bilateral Hand and Right Wrist Disabilities

The Veteran asserts that he injured his hands in active service when a jeep ran over him in September 1977.  He asserts that now his wrist hurts and he has chronic pain and aches all the time.  See the June 2007 and February 2012 statements.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran does not have a bilateral hand or right wrist disability that is related to active service.  

Service treatment records show that the Veteran sought medical treatment after being run over by a jeep in September 1977.  The Veteran reported that the tires ran over his head and hands.  The diagnosis was abrasion to the bilateral forearms and contusion to the neck.  He was treated at the aid station.  The November 1979 separation examination report indicates that examination of the upper extremities was normal.  The Veteran did not have any complaints pertinent to the hands.  The Veteran separated from active service in December 1979.  

The Veteran was afforded a VA examination in July 2007 to assess the nature and etiology of the claimed disabilities.  The Veteran reported having a left wrist weakness due to ganglion cyst removal and a right wrist condition.  The Veteran stated that in 1977, he had a ganglion cyst removed from his left wrist.  He stated that he had some occasional problems with heavy use in regards to his left wrist, but he denied any actual numbness or weakness.  The Veteran stated that in 1977 he fell asleep while on guard duty and was lying on the ground, and a jeep ran over his head and his right hand.  He reported that he sustained a crush injury to his right wrist but this has subsequently essentially resolved.  He reported having occasional pain and soreness in his right wrist with heavy use but denied any weakness or numbness.  He did not have swelling, locking, or any other complaints as it relates to his right wrist. 

Examination of the wrists revealed that both wrists were grossly normal with no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, guarding, subluxation, or ankylosis.  Range of motion of both wrists was full and was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

The assessment was right wrist contusion resolved with insufficient pathology to render a diagnosis, and ganglion cyst of the left wrist postoperative with normal scars with a well healed post surgical scar.  The examiner indicated that the Veteran had a ganglion cyst removed from his left wrist from which there are no significant sequelae and there was normal scarring, and he had a history of a right wrist condition, but there was no evidence of these conditions or any sequelae at this time. 

A December 2013 VA housebound examination report does not show diagnoses of a bilateral hand or right wrist disability.  The VA treatment records and reports do not show current bilateral hand or right wrist disabilities.  

The Board notes that service connection is in effect for scar post operative removal of a ganglion cyst of the left wrist.   
 
The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of current bilateral hand or right wrist disability.  The Veteran has not submitted or identified competent evidence of a current diagnosis of the claimed disabilities.  He has provided general assertions of hand and right wrist disabilities but the medical evidence of record does not establish a diagnosis.  The Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis, such as establishing that he has a current diagnosis of a hand or wrist disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a specific diagnosis falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  It is not shown that the Veteran has medical expertise. 

The Board finds the July 2007 VA medical opinion and examination findings to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms, and conducted an examination.  The examiner, as a medical doctor, has the skill and expertise to render a diagnosis or render an opinion that there is no current diagnosis.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  For these reasons, the Board finds that July 2007 VA medical opinion and examination report to have great probative value.    

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a bilateral hand or right wrist disability.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of these disabilities.  Accordingly, the claim of service connection for bilateral hand or right wrist is denied.

 
4.  Analysis: Service Connection for Sleep Apnea

The Veteran asserts that he has sleep apnea and difficulty sleeping due to the service-connected psychiatric disorders.  See the February 2012 statement.  

Service connection is in effect for major depressive disorder, PTSD, panic disorder, and cognitive disorder not otherwise specified and a 70 percent rating is assigned from June 28, 2007 under Diagnostic Code 9434.  The general rating formula for mental disorders contemplates chronic sleep impairment due to the mental disorder.  See 38 C.F.R. § 4.130 (2016).   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any...conditions is duplicative of or overlapping with the symptomatology of the other...conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. 259, 262 (1994)).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id.  

The Board finds that the competent lay and medical evidence of record shows that the Veteran's chronic sleep impairment is a symptom of his service-connected psychiatric disorders.  See the VA psychiatric examination reports dated in December 2013, January 2009, and January 2008.  The Board finds that a separate disability rating for chronic sleep impairment in addition to the currently assigned 70 percent rating for the service-connected psychiatric disorder would inherently involve contemplating the same symptoms which is prohibited.  See Esteban, 6 Vet. App. 259; see also 38 C.F.R. § 4.14.  The Board finds that the Veteran's sleep impairment is already contemplated by the 70 percent rating for the service-connected psychiatric disorder and a separate rating for the chronic sleep impairment in addition to the 70 percent rating for the service-connected psychiatric disorders is not warranted.  

The Board finds that the weight of the competent and credible evidence does not establish current diagnosis or objective findings of sleep apnea.  Service treatment records show no treatment or diagnosis of sleep apnea.  Separation examination in November 1979 indicates that physical examination of the nose, mouth, sinus, and lungs was normal.  The post service medical evidence does not establish a diagnosis of sleep apnea.  The Veteran has not submitted or identified competent evidence of a current diagnosis of sleep apnea.  He has provided general assertions that he has this disorder but the medical evidence of record does not establish a diagnosis.  The Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis, such as establishing that he has a current diagnosis of sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Sleep apnea requires a sleep study for diagnosis.  It is not shown that the Veteran has undergone a sleep study.  An October 2008 VA treatment record indicates that the Veteran refused to undergo a sleep study.   

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has sleep apnea.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of this disorder.  Accordingly, the claim of service connection for sleep apnea is denied.

5.  Increased Rating for Post-Traumatic Headaches

By way of history, service connection for post traumatic headaches was granted by the RO in a February 2008 rating decision.  The RO assigned a 10 percent rating under Diagnostic Code 8100 from November 15, 2006.  The Veteran filed a claim for an increased rating for post traumatic headaches in April 2010.  In a September 2010 rating decision, the RO assigned the 50 disability evaluation from October 23, 2008 based on very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The RO cited to the findings of the November 2009 and August 2010 VA examination reports.  The RO noted that the Schedule for Rating Disabilities revised effective October 23, 2008 to allow for separate evaluation of the physical cognitive and behavioral/emotional residuals of traumatic brain injury in so far as the evaluations do not violate the prohibition against pyramiding.  

Under Diagnostic Code 8100, migraine headaches, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

The highest disability rating has been awarded for the Veteran's post traumatic headaches.  A 50 percent rating is the maximum schedular rating for migraine headaches under Diagnostic Code 8100.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Veteran and his representative have not raised entitlement to a higher rating for migraine headaches based upon an extraschedular rating.  See 38 C.F.R. § 3.321(b).  The Board further notes that TDIU is assigned for the time period of the appeal.  Therefore, the Veteran's increased rating claim for post traumatic headaches must be denied.


6.   Entitlement to an Earlier Effective Date for the Award of Service Connection for PTSD

The Veteran contends that he is entitled to an effective date prior to June 28, 2007, for the grant of service connection for psychiatric disorders to include PTSD.  Service connection for major depressive disorder, PTSD, panic disorder, cognitive disorder was granted on the basis of a clear and unmistakable error in a September 2010 rating decision, effective as of June 28, 2007, the date that the RO determined was the date of receipt of the informal claim for service connection.  In December 2010, the Veteran expressed a desire for an earlier effective date of December 1979 for his service-connected psychiatric disorder to include PTSD.  

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b).

The Board acknowledges that VA revised the requirements for a valid claim for VA benefits effective March 24, 2015.  However, as this claim for an earlier effective date pertains to a period prior to this effective date, the old version of VA regulations for claims is to be considered in the adjudication of this appeal. 

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151 (2014).  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155 (2014).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim for an increased evaluation.  38 C.F.R. § 3.157.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).    

The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications, in the context of the entire record, reasonably raise a claim for benefits.  See Brannon, 12 Vet.App. at 35.  Moreover, in identifying the benefit sought, the Court has stated that although the "RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing the claim."  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Thus, VA must consider claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim."  Id.

In light of the above, the Board has an obligation to review pleadings in as broad a manner as is reasonable, but no obligation exists to create, sua sponte, a claim for an appellant who has otherwise not adequately articulated one of his own.  

The Board finds that the preponderance of the evidence of record demonstrates that an effective date prior to June 28, 2007 for the grant of service connection for a psychiatric disorder to include PTSD is not warranted.  The preponderance of the evidence of record demonstrates that the Veteran did not file an original claim for compensation for a psychiatric disorder within one year after separation from service.  The record shows that the Veteran separated from active service on December 30, 1979.  The first communication that the Veteran had with VA was in November 19891, when a completed VA Form 21-686c, declaration of marital status, was received at VA.  Thus, the day following separation from active service is not the proper effective date for the award of service connection.  38 C.F.R. § 3.400. 

The Board finds that the Veteran did not file a claim for service connection for PTSD or any psychiatric disorder/symptomatology prior to June 28, 2007.  According to the June 28, 2007 record, the Veteran was seeking service connection for trauma from a jeep injury to his head and an inability to sleep.  As noted, the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In this case, the effective date cannot be any earlier than June 28, 2007 which is the date of receipt of the Veteran's informal claim.  

The Board has considered whether the November 15, 2006 filing constituted an informal claim for service connection for a psychiatric disorder and whether the evidence reasonably raises the possibility that the Veteran intended the November 15, 2006 filing to serve as a claim for all residuals of the in-service Jeep accident.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (requiring the Board to address all issues expressly raised by the appellant or reasonably raised by the record), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

The Board notes that the Veteran did file a claim in November 15, 2006 for "knee ache," "headache," "scars," "head scars," "left wrist weak ache at time," "right hip aches," and "left side of my stomach area has a knot."  There was no mention of psychiatric symptomatology at this time.  The Veteran also did not refer to the jeep accident in active service in the November 15, 2006 claim.  The Board finds that the disabilities expressly identified by the Veteran did not encompass a mental or psychiatric disorder due to the jeep accident in service.    

Subsequent to receipt of the November 15, 2006 formal application for benefits, VA issued a December 27, 2006 38 USCA § 5103(a)-compliant notice letter to the Veteran.  The letter informed the Veteran of the information and evidence needed to support his claims.  He was informed that to support his claim for service connection, the evidence must show that he had an injury in military service, or a disease that began in or was made worse during military service or there was an event in service that caused an injury or disease; a current physical or mental disability shown by medical evidence; and a relationship between the disability and an injury, disease, or event in military service. 

In a statement received at VA on January 4, 2007, the Veteran indicated that he had no other information or evidence to give VA to substantiate his claim and he asked VA to please decide the claim as soon as possible.  The Veteran did not provide any information as to the jeep accident in service and he did not identify any psychiatric symptoms or disorders at this point in time.  The Board finds that there was no intent to file a claim for service connection for a psychiatric claim in the November 15, 2006 filing because the Veteran did not raise this issue in the November 15, 2006 filing or in the response to the December 2006 VA notice letter; he indicated that he had no additional information or evidence to submit; and he asked the Board to decide his appeal as soon as possible.  See the January 4, 2007 response.  

Service treatment records were associated with the file on January 29, 2007.  The service treatment record document that the Veteran sought medical treatment and reported that he had been run over by a jeep and the jeep ran over his head and hands.  The service treatment records do not document any psychiatric symptoms.  In any event, the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek service connection.  Brannon, 12 Vet. App. at 35. 

The Board finds that the June 28, 2007 statement is the first instance when the Veteran asserts injuries due to the jeep accident and reports that he "can't sleep"  The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("38 U.S.C.A. § 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to...be paid under the laws administered by the Secretary").    It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  Where there is no intent to apply for VA benefits, "a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503-04 (2006). 

The record shows that after the Veteran filed the November 15, 2006 formal claim for compensation benefits, he sought mental health treatment at VA in April and May 2007 and major depressive disorder and dysthymia were diagnosed.  

VA regulations are very clear that the effective date for the grant of service connection is the later of the date of entitlement and the date of claim.  Thus, while the Veteran may have been entitled to service connection for a psychiatric disorder prior to June 28, 2007, the Board finds that no claim had been filed prior to that date.  

The Board finds that the VA treatment records dated prior to June 28, 2007 cannot be construed as a claim of service connection for a psychiatric disorder.  Medical evidence alone without an intent to apply for benefits does not establish a claim.  Brannon, 12 Vet. App. at 35.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155; see also Kessel, supra. 

In Kessel, the appellant submitted medical evidence in conjunction with another claim, in which a physician medically related the appellant's unequal pupil size to an injury in service.  Id. at 22.  The appellant argued that the Board should have adjudicated a claim of service connection for unequal pupil size.  Id.  However, the Court found that medical evidence alone without an intent on the part of the appellant to file for benefits, was not sufficient evidence of an informal claim.  Id. at 22-23.  The Court indicated that examination or hospitalization records may be considered informal claims if there is first a prior allowance or disallowance of a former claim and cited to 38 C.F.R. §  3.157 (b) and Crawford v. Brown, 5 Vet. App. 33 (1993).  Id. at 23. 

In the present case, there had not been a prior allowance or disallowance of a claim of service connection for a psychiatric disorder prior to the September 2010 decision which granted service connection for a psychiatric disorder.  Therefore, any examination reports or treatment records could not be accepted as an informal claim.  Merely seeking treatment, does not establish a claim, to include an informal claim, for compensation.  Thus, the VA treatment records alone cannot be considered to be a claim of service connection for a psychiatric disord4er.  

A thorough review of the remainder of the claims file reveals no other evidence or statement that could reasonably be construed as an informal claim for a psychiatric disorder, prior to June 28, 2007.  In addition to the November 15, 2006 claim, the record contained, prior to June 28, 2007, a number of records dealing with the Veteran's educational allowance.  There were also 2 birth certificates, a Declaration of Marital Status form and a marriage certificate.  None of these documents suggest any intent by the Veteran to raise a claim of entitlement to benefits for a psychiatric claim.  As such, an earlier effective date for the grant of service connection for a psychiatric disorder to include PTSD cannot be awarded.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to June 28, 2007 for the award of service connection for a psychiatric disorder to include PTSD must be denied.

9.  Entitlement to an Earlier Effective Date for the Award of TDIU

The Veteran also contends that he is entitled to an effective date prior to June 28, 2007, for the grant of TDIU benefits.  However, the preponderance of the evidence of record demonstrates that an earlier effective date for TDIU benefits is not warranted.   

The record reflects that TDIU benefits were granted in an October 2010 rating decision, effective as of June 28, 2007.  The rating decision indicates that the Veteran had an 80 percent combined schedular rating and the RO found that the Veteran's service-connected psychiatric disorder and the post traumatic headaches prevented the Veteran from being gainfully employed.  The RO indicated that June 28, 2007 was the earliest date that the Veteran met the schedular criteria for individual unemployability.  The record shows that the effective date for the award of service connection for the psychiatric disorder was established on June 28, 2007.  The evidence of record further shows that the a 50 percent rating was assigned to the post traumatic headaches from October 23, 2008.   

In December 2010, the Veteran requested reconsideration of the effective date for these benefits.  This request was denied in a March 2011 rating decision.  A timely notice of disagreement was received from the Veteran in April 2011, but the effective date was continued in a February 2012 statement of the case.  The Veteran appealed the assigned rating to the Board in February 2012.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a),(b)(2) (West 2014); 38 C.F.R. § 3.400 (o) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In the present case, the Veteran has been in receipt of a combined disability evaluation of 80 percent since June 28, 2007, with at least one disability rated as 40 percent disabling or more (the psychiatric disabilities).  As such, the schedular criteria for an award of TDIU benefits have been met as of June 28, 2007.  

However, prior to June 28, 2007, the Veteran's combined disability evaluation was only 20 percent.  The record shows that prior to June 28, 2007, the service-connected disabilities included post traumatic headaches rated as 10 percent disabling; right knee chondromalacia rated as 10 percent disabling; right knee limitation of extension rated as zero percent disabling; scars, residuals, of the forehead and top of the head rated as zero percent disabling; and scars, residuals, post-operative removal of the ganglion cyst rated as zero percent disabling.  The Veteran's combined scheduler rating from November 15, 2006 was 20 percent.  As such, the schedular criteria for an award of TDIU benefits have not been met at any time prior to June 28, 2007.  38 C.F.R. § 4.16(a).

While a TDIU can still be established under 38 C.F.R. § 4.16(b) when a veteran is unable to obtain or maintain a substantially gainful occupation even if they do not meet the schedular criteria under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After a review of the evidence of record, the Board finds that a remand for referral of the Veteran's claim for consideration of a TDIU on an extraschedular basis prior to June 28, 2007 is not warranted.  The weight of the competent and credible evidence establishes that the service-connected disabilities did not preclude substantially gainful employment prior to June 28, 2007.  

The competent and credible evidence shows that the Veteran reported that he was unable to work due to the major depressive disorder, PTSD, panic disorder, and cognitive disorder.  See the October 2010 TDIU application.  In an October 2010 statement, the Veteran's former employer, a correctional facility, indicated that the Veteran had worked as a correction officer 61.25 hours a week and he retired on June 30, 2006.  The Veteran worked in this position from January 1980 to June 2006.   

The weight of the competent and credible evidence shows that the service-connected right knee disabilities did not prevent the Veteran from securing substantially gainful employment prior to June 28, 2007.  A November 17, 2006 VA emergency room record indicates that the Veteran sought treatment for knee pain in addition to headaches.  He reported having knee pain most days and the pain was located in the front of the knee and was worse with walking.  The Veteran denied needing crutches or canes.  He denied locking, unstableness, or weakness.  He was currently taking 2-4 tablets of ibuprofen a day.  The assessment was chronic knee pain with no signs of ligamental damage or signs of cartilage tear possibly related to degenerative changes related to injury.  The Veteran was advised to continue to use over the counter medications for pain control.  

An April 2007 VA primary care new patient evaluation record indicates that the Veteran reported having knee pain.  He was not taking medications at that time.  Examination of the right knee revealed full range of motion and no obvious crepitus.  There was some prominence but no tenderness of the tibial tuberosity. The diagnosis was degenerative joint disease of the right knee and weight reduction was recommended.  

The July 2007 VA examination report indicates that physical examination revealed that right knee range of motion was diminished due to pain.  Flexion was limited to 130 degrees with pain beginning at 100 degrees.  Extension was limited to minus 5 degrees with pain beginning at minus 20 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Testing of the ligaments showed no abnormalities.  The diagnosis was chondromalacia patella with prominent tibial tubercle of the right knee.  Right knee x-ray revealed mild degenerative changes.  The VA examiner noted that the Veteran's subjective complaints were occasional pain and soreness in right knee worsened with weight bearing, and the objective findings were prominent tibial tubercle on physical exam.  The VA examiner noted that the right knee disability had worsened over time and the Veteran now had degenerative arthritis and chronically diminished weight bearing capabilities.  The VA examiner noted that the Veteran was ambulatory with the aid of a single point cane which was medically necessary and the Veteran was able to care for himself and perform all usual activities of daily living.

The January 2009 VA examination report indicates that the Veteran reported having right knee pain that was a 10 out of 10 (on a scale of 1 to 10 with 10 the worst).  The Veteran reported that at the time of pain, he was unable to function.  He was not receiving any treatment for his condition and he reported that he had difficulty walking.  Examination revealed that the Veteran's posture was normal.  It was noted that he walked with a limp to the left and in regards to a tandem gait, the VA examiner noted that the Veteran's walk was abnormal which, the VA examiner indicated, could be described as the Veteran could not cooperate.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, the Veteran required a brace on the knee, a cane, and shoe inserts.  The VA examiner noted that use of these items was because the Veteran was in pain and he did not require crutches, corrective shoes, or a walker.  Muscle exam revealed normal findings with no paralysis, weakness, atrophy, or loss of tone.  The right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination of the right knee revealed no locking pain, genu recurvatum, or crepitus.  The range of motion of the right knee was zero degrees to 140 degrees which is full range of motion.  See 38 C.F.R. § 4.71a.  The VA examiner stated that on the right, the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The VA examiner stated that the effect of the condition on the Veteran's usual occupation is moderate. 

The Board finds that the weight of the competent and credible evidence shows that the service-connected right knee disability does not prevent the Veteran from securing substantially gainful employment prior to June 28, 2007 but that the right knee disability causes moderate occupational impairment. 

The weight of the competent and credible evidence shows that the service-connected post traumatic headaches did not prevent the Veteran from securing substantially gainful employment prior to June 28, 2007.  A November 2006 VA emergency room record indicates that the Veteran reported that he has been experiencing daily headaches that he describes as a sharp circumferential pain that is present most days and usually lasts for hours at a time.  The headaches were not associated with any photophobia, neurovascular aura, or other neurological symptoms.  The headaches have not changed in frequency, character, or severity.  He managed the headaches with ibuprofen.  The assessment was chronic daily headache, no change in symptoms, no focal neurologic findings.  

An April 2007 VA treatment record, primary care new patient note, indicates that the Veteran reported having headaches frequently for years which he describes as sore spots.  The assessment was headaches, very atypical superficial type headache per the patient description.  The physician noted that the Veteran may benefit from medication for prophylaxis. 

The July 2007 VA examination report indicates that that the Veteran reported that he had chronic daily headaches that he rates as a 4 to 5 out of 10.  He noted that multiple different medications have been tried but nothing has significantly helped his headaches.  The Veteran denied any scotoma, nausea, vomiting or related blurry vision.  The VA examiner stated that the Veteran had residual headaches which were occasionally debilitating and he had debilitating headaches about once or twice a week when he has to stop and get in a dimly lit room and rest.  

A November 2007 VA treatment record indicates that the Veteran reported that he had chronic headaches.  He stated that the pain was located inside the top and front of his head.  He reported self medicating with over the counter medications and alcohol through most of the interim and he has been using prescription medications recently without much improvement.  The Veteran reported that his headache has been getting worse over the last few years and especially the last few months.  

A January 2009 VA examination report indicates that the Veteran stated that his headaches were chronic, thumping, and sharp as if his head would burst.  He stated that when the headaches occurred, he had to stay in bed and he was unable to do anything.  He experiences headaches on the average of 4 times per day and they last for 6 hours.  The VA examiner stated that the effect of the condition on the Veteran's usual occupation and daily activity was moderate.  

The Board finds that the weight of the competent and credible evidence shows that the service-connected post traumatic headaches did not prevent the Veteran from securing substantially gainful employment prior to June 28, 2007 but that the headaches caused moderate occupational impairment. 

The weight of the competent and credible evidence shows that the service-connected scars of the forehead and top of head and the postoperative left wrist ganglion scar did not prevent the Veteran from securing substantially gainful employment.  The VA examination reports indicate that that scars are well healed and quiescent without tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, underlying tissue loss, keloid formation, hyperpigmentation, or significant textural change.  See the VA examination reports dated in July 2007 and January 2009.  As noted above, these disabilities are rated at zero percent. 

The Veteran has asserted that his service-connected disabilities precluded all forms of substantially gainful employment prior to June 28, 2007.  The Board finds that the Veteran's own implied assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  While the Veteran, as a layperson, is competent to describe observable symptoms and firsthand events, he is not considered competent to provide an opinion as to whether the service-connected disabilities are of such severity as to prevent all forms of substantially gainful employment.  Determining the degree of severity of a disability is a complex medical question.  The Veteran has not been shown to possess the medical knowledge or expertise to provide such an opinion as to whether the disabilities are so severe as to prevent him from being able to be employed.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not shown that the Veteran has the expertise to provide a medical opinion as how each disorder affects his ability to be employed.

In conclusion, the Board finds that the weight of the evidence of record shows that the service-connected disabilities do not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with work and educational background prior to June 28, 2007.  Thus, it is not factually ascertainable that TDIU is warranted prior to June 28, 2007.  Therefore referral to the Director of Compensation and Pension Service for extraschedular consideration is not required.  The Board considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Accordingly, in this case, the preponderance of the evidence is against the Veteran's claim for TDIU prior to June 28, 2007, and it is denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic headaches is denied.  

Entitlement to service connection for a bilateral hand and right wrist disability is denied. 

Entitlement to service connection for sleep apnea is denied. 

Entitlement to an effective date prior to June 28, 2007 for the grant of service connection for a psychiatric disorder to include PTSD, is denied.  

Entitlement to an effective date prior to June 28, 2007 for the grant of TDIU benefits is denied.  


REMAND

The evidence reflects a possible worsening of the service-connected right knee disability since the examination in 2010.  The medical evidence shows that in April 2012, the Veteran sought treatment at a VA pain clinic for knee pain.  In July 2014, the Veteran sought medical treatment at the VA emergency room for right knee pain that he described as a 9 out of 10.  A December 2014 VA physical medicine rehabilitation record indicates that the Veteran was given an unloader brace for the right knee.  The Board finds that a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014). 

Regarding the claim for service connection for bilateral foot pain, the Board finds that an examination is necessary to ascertain the nature and likely etiology of the bilateral foot disability.  The Veteran asserts that he has bunions in his feet from military running in boots.  See the February 2012 informal claim.  There is evidence of bilateral hallux valgus and foot pain.  An August 2007 VA treatment record showing findings of hallux valgus and complaints of foot pain since service.  An April 2012 VA pain clinic record indicates that the Veteran reported having foot pain.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds that an examination is necessary to determine if the Veteran has a current bilateral foot disability that first manifested in or is related to active service.  

The Veteran's claim for entitlement to special monthly compensation for aid and attendance/housebound status is inextricably intertwined with the other issues on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  All indicated tests and studies should be performed. The examiner should set forth all current complaints and findings pertaining to the Veteran's service-connected right knee disability, including in particular: 

(a) Range-of-motion and repetitive motion studies of the right knee expressed in degrees-including any painful range of motion movements on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) and any weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should note any additional loss of motion associated with flare-ups, repetition, or additional functional loss. 

(b) The presence (including severity of) or absence of recurrent subluxation or lateral instability of the knee.

2.  Afford the Veteran a VA examination to determine the nature and etiology of any current bilateral foot disability to include hallux valgus.   

For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the bilateral foot disability was incurred in or is related to injury or disease or other event in active service to include running in boots.  

The examiner should provide a complete rationale for each opinion rendered.

3.  After completing all indicated development, readjudicate all issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


